DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amended claims of February 17, 2021, Claims 1-14 are pending. Claims 1, 3-5, 8, and 9 are amended. Claims 12-14 are new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the edge of the main cap body” in the second-to-last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recited “a moveable edge of the main cap body.”
Claims 13 and 14 recite “the edge of the moveable body”. There is insufficient antecedent basis for this limitation. Claims 1 and 8 no longer recite a ‘moveable body’, but rather a ‘main cap body’. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berge (US 9533802) in view of Rognard (US 10214325 – Published as WO 2015/162128 on October 29, 2015).
Regarding Claim 1, Berge discloses a tamper-evident band closure (12) attachable to a spout (14) provided with a tubular body provided with a main annular abutment (60). Berge discloses a fixed band (32) engaging the main abutment at J-band section 42. Berge also discloses a main cap body (18) comprising a casing thread   attached to the spout at 59. The fixed band (32) with tamper evident band inviolate is connected to the main cap body through a weakened portion (at frangible bridges 38 and 40). 
Berge does not disclose a tamper-evident ring terminating with an annular tamper-evident edge, housed with the tamper-evident band inviolate, in an inner compartment of the closure, the annular edge being hidden from view with the tamper-evident band inviolate. Berge also does not disclose wherein the weakened portion is tearable upon twisting of the closure from the spout and the tamper-evident ring is radially moveable from the inner compartment to separate the fixed edge of the fixed band and the edge of the main cap body with the tamper-evident band violated.
Rognard discloses a similar tamper-evident closure comprising a cap (10) and a screw-threaded base (20, 123) applicable to a spout. Rognard further discloses a tamper-evident drop band (40, 141) that is engagable indirectly with a main abutment 
Berge and Rognard are analogous inventions in the art of tamper-evidencing bands for screw spout closures having annular flanges. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to replace the retained tamper-evident band of Berge with the tamper-evident drop band of Rognard in order to provide a tamper-evidencing gap feature where the cap includes a bead which abuts against the free end of the band to push the band away from the free end of the sidewall if the base is re-screwed onto the neck when the closure is reapplied ( Col. 1 Lines 22-31 and Col. 1 Line 60-Col. 2 Line 4). 
Regarding Claim 2, the caps in both Berge and Rognard are snap-applicable to the spout. 
Regarding Claim 3, Rognard discloses the fixed band (42)  has a free end (43) bent radially internally or enlarged with respect to the remaining part, so that the fixed band is at least partially snap-received in a main recess formed in undercut by said main abutment (51).
Regarding Claim 4, Rognard discloses the tamper evident ring is integral with the main cap body/ Furthermore, the tamper evident ring (42) is received with the tamper-evident band inviolate, in a compartment delimited by the fixed band (40), and is radially moveable from the compartment upon twisting of the closure. 
Regarding Claim 5, Rognard discloses the tamper-evident ring is anchorable to the main abutment of the spout (abutment surface 43 engages with bead 51), thus preventing translation due to the unscrewing of the closure.
Regarding Claim 6, Rognard discloses the main cap body comprises a movable band (21) joined, with the tamper-evident band inviolate, to the fixed band through the weakened portion (at bridges between sidewall 21 and drop band 40). Rognard also discloses the tamper-evident ring is received in a compartment delimited by the movable band and is radially moveable from the compartment upon twisting of the closure. 
Regarding Claim  8, Berge discloses an assembly comprising a spout (14) applicable to a packaging body with film walls (16). Berge also discloses a tubular body (52) extending along a main axis rectilinear between an entry end and a dispensing end. Berge also discloses a connection portion (70), in correspondence of the entry end of the tubular body, for sealed connection with the packaging body. Berge also discloses an annular main abutment (60) protruding radially outwardly from the tubular 
The tamper-evident drop band of Rognard discloses a closure with a fixed annular band (40), snap-engaged with the main abutment of the spout (51). The fixed band (40) is snap engaged to the spout abutment (51). When the tamper-evident band is inviolate, is connected to the movable body through a weakened portion that joins a fixed edge of the fixed band and a movable edge of the movable body (at frangible bridges). Rognard discloses a tamper-evident ring (42) integral to the movable body and the main cap body. This tamper-evident ring terminates with an annular tamper-evident edge (45) that housed in an inner compartment delimited by the fixed band and is hidden from view in an inviolate state. Rognard discloses the weakened portion is tearable due to unscrewing of the closure from the spout and the tamper-evident ring (42) moves radially from the inner compartment. This radial movement separates the fixed edge of the fixed band and the movable edge of the movable body when in a violate state.
 Regarding Claim 9, as discussed above in Claim 1, Berge in view of Rognard discloses a closure with a tamper-evident band for liquids. The closure is applied to a spout with a tubular body and a main annular abutment. The closure includes a fixed band engageable indirectly by the main abutment to limit axial translation in an unscrewing direction of the closure. The cap movable body comprises a casing screw-
Regarding Claim 11, Berge in view of Rognard discloses a spout applicable to a packaging body with film walls, comprising a tubular body extending along a main axis rectilinear between an entry end and a dispensing end. Berge also discloses a connection portion, in correspondence of the entry end of the tubular body, for sealed connection with the packaging body. Both Berge and Rognard disclose an annular main abutment protruding radially outwardly from the tubular body. As discussed above, Berge and Rognard discloses a closure with tamper-evident band applied to the spout according to claim 9.
Regarding Claim 12, Berge in view of Rognard discloses tamper-evident closure attachable to a spout having a main abutment, said tamper-evident closure comprising a fixed band that engages the main abutment; and a main cap body threadably attached to the spout. The fixed band is initially attached to the main cap body in a sealed state and is separated from the main cap body in an unsealed state. The fixed band is frangibly connected to the main cap body through a weakened portion at a fixed edge in 
Regarding Claims 13 and 14, Berge in view of Rognard discloses with the tamper-evident band violated, the tamper-evident ring (42) is intermediate the fixed edge and the edge of the main cap body in the unsealed state.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Berge in view of Rognard as applied to claims 5 and 9 above, and further in view of Wolkonsky (US 4493427).
Regarding Claims 7 and 10, Modified Berge in view of Rognard disclose the limitations of 5 and 9 as discussed above. Berge and Rognard do not disclose the fixed band is limited in axial translation by a tamper-evident bushing of which the tamper-evident ring is part, the tamper-evident bushing being snap-engageable with the main abutment of the spout. Wolkonsky discloses a similar screw cap and tamper evident band closure arrangement comprising a tamper-evident band (21) in the form of a bushing that is snap-engageable with the main abutment (33) of the spout and limits the axial translation of the cap and pops out of the cap when broken. Berge, Rognard, and Wolkonsky are analogous inventions in the art of tamper-evident closures. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Modified Berge in view of Rognard with the bushing construction of Wolkonsky in order to provide a tamper band which is of a different material construction or color than the main cap and therefore is entirely visible and easily distinguishes itself from the cap and neck of the container (Col. 4 Lines 31-28). 
Response to Arguments
Applicant's arguments filed February 17, 2021 have been fully considered but they are not persuasive. 
On Page 11, Applicant states that Rognard (US 10214325) fails to teach or suggest a closure with the tamper-evident ring and the recited technical feature related to the positioning and movement of the ring where the tamper evident ring is radially moveable from the inner compartment to separate the fixed edge of the fixed band and the edge of the main cap body. Applicant also asserts that the combination of Berge in view of Rognard fails to show an assembly with a tamper-evident ring with a sealed and unsealed configuration. 
The Examiner respectfully disagrees. 
Rognard does disclose a tamper evident ring which moves radially outward from a hidden position to an exposed position. As shown in Diagram 1 below, the terminal end (45) is first positioned in a hidden position within the cap and is rests on bead 22 in an inward position.  

    PNG
    media_image1.png
    1390
    1382
    media_image1.png
    Greyscale
 
As shown below in Diagram 2, once the cap is unscrewed, the frangible area breaks. The flap/tamper evident ring of Rognard Element 42 moves radially outward so that bead 22 pushes down on the top of terminal part 45 of the band flap.  

    PNG
    media_image2.png
    1171
    1416
    media_image2.png
    Greyscale
 
The movement of the flap may be better illustrated in Rognard Figures 22A-22C. Furthermore, the annular edge (45) is able to be seen once the cap is removed and is shown in Rognard Figure 13. 
Therefore, the Examiner believes that Rognard does indeed show the claimed subject matter and that the tamper-evident band is radially moveable to a second position upon unscrewing the cap and to maintain a clear gap between the band and the cap as discussed in Col. 3 Line 54-Col. 4 Line 11. 
Applicant is advised to review the references in their entirety. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736